Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 01/28/2022.
Claims 3 and 17 are cancelled by the applicant.
Claims 1-2, 4-16 and 18-25 are pending, claims 1 and 13 are independent.
The drawing and specification objection have been withdrawn because the arguments and amended drawing and specification overcome the objections.

Response to Arguments
Applicant's arguments filed on 01/28/2022 have been fully considered but they are not persuasive. 
As to pages 10, applicant argues Shah/Kraft does not teach or suggest “the obtaining the product and operational information including obtaining the product and operational information via a user device in wireless communication with the HVAC system" as recited in claim 1 and 13. 
Examiner respectfully disagrees because Shah ([abstract] “determining an air flow of an air handler including an indoor blower and a motor coupled to a heating, ventilation, and cooling (HVAC) system, includes receiving a signal indicative of an air flow at an extreme operating range of the HVAC system; receiving operational constants of the air handler, the operational constants representing performance  teach the arguments. Thereby, in combination of the references obviously teach the argued limitations. Therefore, Applicant’s arguments are not persuasive. 
As to pages 10-11, applicant argues Shah/Kraft does not teach or suggest “identifying and communicating a new commanded torque to the motor if the difference between the operational airflow and the desired airflow exceeds a selected tolerance " as recited in claim 1 and 13. 
Examiner respectfully disagrees because Kraft ([0037-46] “airflow control algorithm 300 may comprise a correlation table that matches the input value to desired control values that affect control of the fan motor 111 - desired control value may comprise either a desired rotational speed for the fan motor 111 or a desired . 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-2, 4-16 and 18-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shah, et al. (USPGPub No. 2013/0345995 A1) in view of Kraft, (USPGPub No. 20140014291 A1). 
As to claims 1 and 13, Shah discloses (Currently Amended) A method for commissioning an air handler including an indoor blower and a motor to match a ducted application in a heating, ventilation, and cooling (HVAC) system (Shah [0002] “air flow control algorithms in an indoor air handling unit of a ducted HVAC system - over the full operating range of the air handler - air flow for commissioning or diagnosis” [abstract] [0003-07] [0013- 20] see Fig. 1-3), comprising: 
obtaining product and operational information regarding at least one HVAC system component including the motor and the blower (Shah [abstract] “determining an air flow of an air handler including an indoor blower and a motor coupled to a heating, ventilation, and cooling (HVAC) system, includes receiving a signal indicative of an air flow at an extreme operating range of the HVAC system; receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler” [0003-07] [0013-20] see Fig. 1-3), the obtaining the product and operational information including obtaining the product and operational information [via a user device in wireless communication] with the HVAC system (Shah [0013- 20] “determination of these parameters - for field measurement for commissioning or diagnosis -  system control unit 105 is in operative communication with the air handler controller 110 over system communication bus 135, which communicates signals between the system control unit 105 and the air handler controller 110 - bi-directional flow of information between the system control unit 105 and the air handler controller 110 - variable speed motor 115 receives operational torque commands from the air handler controller 110 and impels blades of the blower 120 at the commanded motor operating torque” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3);
communicating a commanded torque to the motor; operating the motor at the commanded torque (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] [0013-20] see Fig. 1-3); 
receiving a motor signal indicative of an operating characteristic of the motor (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] see Fig. 1-3); and 
determining at least an operational air flow based on at least the commanded torque, the operating characteristic, and the operational information (Shah [abstract] “determining an air flow of an air handler including an indoor blower and a motor coupled to a heating, ventilation, and cooling (HVAC) system, includes receiving a signal indicative of an air flow at an extreme operating range of the HVAC system; receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler” [0003-07] [0013-20] see Fig. 1-3); 
comparing an operational air flow to a desired airflow for a particular configuration of the HVAC system based on the operational information (Shah [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate. If these values are equal, flow proceeds to 235. If the estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque. At 255, the blower is accelerated to the new torque and the new blower speed - process then continues to 230” [Equations 1-33] [abstract] [0003-07] [0013- 20] see Fig. 1-3); and 

But, Shah does not explicitly teach via a user device in wireless communication and identifying and communicating a new commanded torque to the motor if the difference between the operational airflow and the desired airflow exceeds a selected tolerance.
via a user device in wireless communication (Kraft [0047-60] “receiving the correlated feedback values - to the desired control values - network connectivity devices 620 - wireless local area network (WLAN) devices, radio transceiver devices - include one or more transceiver components 625 capable of transmitting and/or receiving data wirelessly” [Table 1-8] [0005-07] [0015-30] see Fig. 1-6)
identifying and communicating a new commanded torque to the motor if the difference between the operational airflow and the desired airflow exceeds a selected tolerance (Kraft [0037-46] “airflow control algorithm 300 may comprise a correlation table that matches the input value to desired control values that affect control of the fan motor 111 - desired control value may comprise either a desired rotational speed for the fan motor 111 or a desired mechanical torque for the fan motor 111 - desired control values determined by the airflow control algorithm 300 for causing the fan motor 111 to operate in a manner that contributes to HVAC system 100 increasingly conforming to and/or maintaining conformance with the input values received by the airflow control algorithm 300”  [0047-60] “receiving the correlated feedback values, the airflow control algorithm 300 compare the correlated feedback values to the desired control values and attempt to correct any errors by adjusting the desired control values and sending new desired control values” [Table 1-8] [0005-07] [0015-30] see Fig. 1-6, desired control values determined by the airflow control algorithm 300 provides identifying and communicating a new commanded torque for errors adjusting, errors obviously provides the difference between the operational airflow and the desired airflow).
Shah and Kraft are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain HVAC and motor.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities difference between the operational airflow and the desired airflow, as taught by Shah, and incorporating error between desired and feedback (operating) value inherently disclose the difference, as taught by Kraft.  

As to claims 2 and 14, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising iteratively repeating the communicating a commanded torque, operating, receiving, determining, comparing, and identifying steps periodically if the difference between the operational airflow and the desired airflow exceeds the selected tolerance (Shah [0013- 20] “Operation of the motor 115 at this commanded torque level ensures the delivery of the desired air flow. This process is repeated periodically with updated values of desired air flow and motor speed” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate. If these values are equal, flow proceeds to 235. If the estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque. At 255, the blower is accelerated to the new torque and the new blower speed - process then continues to 230” [Equations 1-33] [abstract] [0003-07] [0013- 20] see Fig. 1-3).

Claims 3 and 17 (canceled).

As to claim 4, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 3, wherein the torque command is transmitted via at least one of an air handler controller in operable communication with at least one of the motor, the user device, and the system control unit; a user device in operable communication with at least one of the motor, the air handler controller and the system controller; and a system control unit in operable communication with at least one of the air handler controller, the user device, and the motor (Shah [0013- 20] “static pressure and blower motor power are determined and displayed to the installing or service technician - determination of these parameters - for field measurement for commissioning or diagnosis -  system control unit 105 is in operative communication with the air handler controller 110 over system communication bus 135, which communicates signals between the system control unit 105 and the air handler controller 110 - bi-directional flow of information between the system control unit 105 and the air handler controller 110 - variable speed motor 115 receives operational torque commands from the air handler controller 110 and impels blades of the blower 120 at the commanded motor operating torque” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3, displayed to the technician obviously provides user devices).

As to claims 5 and 18, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the obtaining product and operational information includes at least one of: type of motor, type of blower, motor model, blower model, motor size, motor operational constraints, and blower operational constraints (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] [0013-20] see Fig. 1-3).

As to claims 6 and 19, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the receiving a motor signal comprises receiving the signal at a user device in operable communication with at least one of the system controller, the air handler controller, and the motor (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] [0013-20] see Fig. 1-3).

As to claims 7 and 20, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 wherein the operating characteristic is indicative of the rotational speed of the motor (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] [0013-20] see Fig. 1-3).

As to claims 8 and 21, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising displaying at least one of the operating characteristic and operational information of the motor (Shah [0013- 20] “air flow controlled and delivered to the current needs of the system operating mode - static pressure and blower motor power determined and displayed to the installing or service technician - determination of these parameters - for field measurement for commissioning or diagnosis - operating parameters” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

As to claims 9 and 22, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the determining the operational air flow is identified by at least one of a signal provided by the motor, a look up table, and equation or formula (Shah [0013- 20] “air flow controlled and delivered to the current needs of the system operating mode - static pressure and blower motor power determined and displayed to the installing or service technician. The accurate determination of these parameters eliminates the need for field measurement for commissioning or diagnosis - operating parameters” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

As to claims 12 and 23, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein determining the operational air flow includes comparing the operational airflow to expected (Shah [0013- 20] “operating parameters compared to published, expected parameters to provide a certification that the air handler meets the published parameters” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

As to claims 11 and 24, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the desired airflow is based on previously established testing and empirical data for a given air handler configuration (Shah [0013- 20] “operating parameters compared to published, expected parameters to provide a certification that the air handler meets the published parameters” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

As to claims 12 and 25, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the selected tolerance is at least one of: of +/−10% of the target airflow, +/−7% of target airflow, (Kraft [0047-63] “receiving the correlated feedback values, the airflow control algorithm 300 compare the correlated feedback values to the desired control values and attempt to correct any errors by adjusting the desired control values and sending new desired control values - variable ranging from 1 percent to 100 percent with a 1 percent increment, i.e., k is 1 percent, 2 percent, 3 percent, 4 percent, 5 percent, . . . 50 percent, 51 percent, 52 percent, . . . , 95 percent, 96 percent, 97 percent, 98 percent, 99 percent, or 100 percent” [Table 1-8] [0005-07] [0015-30] see Fig. 1-6, correct any error to the desired air flow inherently provides any selected tolerance).

As to claim 15, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended)The system of claim 13, further including at least one of an air handler controller in operable communication with at least one of the motor and the user device, the air handler controller configured to provide control commands to operate the motor; and a system control unit, the system control unit in operable communication with at least one of the motor, the air handler control unit, and the user device, at least one of the air handler controller and the system control unit configured to execute the method for commissioning the air handler (Shah [0013- 20] “static pressure and blower motor power are determined and displayed to the installing or service technician - determination of these parameters - for field measurement for commissioning or diagnosis -  system control unit 105 is in operative communication with the air handler controller 110 over system communication bus 135, which communicates signals between the system control unit 105 and the air handler controller 110 - bi-directional flow of information between the system control unit 105 and the air handler controller 110 - variable speed motor 115 receives operational torque commands from the air handler controller 110 and impels blades of the blower 120 at the commanded motor operating torque” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3, displayed to the technician obviously provides user devices).

As to claim 16, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The system of claim 14 further including the torque command being transmitted [wirelessly from the user device] to  at least one of (i) an air handler controller in operable communication with the motor, (ii) a system control unit in operable communication with the motor and (iii) the motor (Shah [0013- 20] “static pressure and blower motor power are determined and displayed to the installing or service technician - determination of these parameters - for field measurement for commissioning or diagnosis -  system control unit 105 is in operative communication with the air handler controller 110 over system communication bus 135, which communicates signals between the system control unit 105 and the air handler controller 110 - bi-directional flow of information between the system control unit 105 and the air handler controller 110 - variable speed motor 115 receives operational torque commands from the air handler controller 110 and impels blades of the blower 120 at the commanded motor operating torque” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3), wirelessly from the user (Kraft [0047-60] “receiving the correlated feedback values - to the desired control values - network connectivity devices 620 - wireless local area network (WLAN) devices, radio transceiver devices - include one or more transceiver components 625 capable of transmitting and/or receiving data wirelessly” [Table 1-8] [0005-07] [0015-30] see Fig. 1-6).


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Ocean, et al. USPGPub No. 2013/0288589 A1.
Arensmeier, et al. USP No. 9,551,504 B2. 
Mills, USP No. 6,994,620 B2. 
Meyer, USPGPub No. 2015/0338314 A1. 
Puanen, et al. USP No. 8,738,185 B2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119